Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,153,520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 1, 9,153,520 teaches a semiconductor die assembly, comprising: 
a first semiconductor die (claim 1, line 2); 
a second semiconductor die carrying the first semiconductor die, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the first semiconductor die, and wherein the first semiconductor die defines a first thermal path that transfers heat away from the second semiconductor die (claim 1, lines 3-8);
a plurality of thermally conductive elements extending from the first to the second semiconductor die, the thermally conductive elements being electrically isolated from the first and second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements (claim 1, lines 19-24 and 4-6);  
a thermal transfer feature at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (claim 1, lines 9-18) ; and 
an underfill material disposed over the second semiconductor die, the underfill material extending between the first semiconductor die and the second semiconductor die, the underfill material adhering the thermal transfer feature to the peripheral portion of the second semiconductor die (Claim 1, lines 10-16).

Regarding claim 12, 9,153,520 teaches a semiconductor die assembly, comprising: 
a stack of first semiconductor dies (claim 1, line 2 and claim 2); 
a second semiconductor die carrying the stack of first semiconductor dies, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the stack of first semiconductor dies, and wherein the-20- 10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USstack of first semiconductor dies defines a first thermal path that transfers heat away from the second semiconductor die (claim 1, lines 3-8); 
a plurality of thermally conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements (claim 1, lines 19-24 and 4-6);
a thermal transfer feature at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (claim 1, lines 9-18); and 
a thermally conductive casing in contact with the thermal transfer feature, wherein the thermally conductive casing is in thermal communication with the thermal transfer feature (claim 1, lines 25-28) ; and 
an underfill material disposed over the second semiconductor die, the underfill material extending between the first semiconductor die and the second semiconductor die, the underfill material adhering the thermal transfer feature to the peripheral portion of the second semiconductor die (Claim 1, lines 10-16).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et. Al. (US 20080083975 A1 hereinafter Chao) and further in view of Bartley et. Al. (US 20120038057 A1 hereinafter Bartley).

Regarding claim 1, Chao teaches in Figs. 2A, 2B, 3A or 3B with associated text, referring to Fig. 3B unless otherwise specified, a semiconductor die assembly, comprising: 
a first semiconductor die (330 and or 370) (paragraph [0046]); 
a second semiconductor die 320 carrying the first semiconductor die, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the first semiconductor die (paragraph [0046], Fig. 3A), and wherein the first semiconductor die defines a first thermal path that transfers heat away from the second semiconductor die (thermal path through 335 and 367 of 330 and 370 paragraph [0047]); and 
a thermal transfer feature (340 and/or 380) at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (Fig. 3A, paragraph [0047]).  
an underfill material 327 disposed over the second semiconductor die, the underfill material extending between the first semiconductor die and the second semiconductor die, the underfill material adhering the thermal transfer feature to the peripheral portion of the second semiconductor die (Claim 1, lines 10-16).
	Chao does not specify a plurality of thermally conductive elements extending from the first to the second semiconductor die, the thermally conductive elements being electrically isolated from the first and second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements however Chao does teach a plurality of electrically and thermally conductive elements 325 extending from the first to the second semiconductor die, wherein the first thermal path includes the plurality of thermally conductive elements (paragraph [0047]).
	Bartley discloses in Figs. 16 and 17 a plurality of electrically thermally conductive elements (508 and bumps 532 therebetween) disposed between a first semiconductor die (lowest semiconductor die) and a second semiconductor die (semiconductor die above lowest semiconductor die) (Figs. 16 and 17, paragraph [0103]), similar to the electrically and  thermally conductive elements of Chao, including a plurality of thermally conductive elements (514 and/or 512 and bumps 532 therebetween), wherein the thermally conductive elements are electrically isolated from the first and second semiconductor dies (paragraphs [100] and [101]) so that by including such a plurality of thermally conductive elements in the electrically thermally conductive elements of Chao the resulting device would comprise a plurality of thermally conductive elements extending from the first to the second semiconductor die, the thermally conductive elements being electrically isolated from the first and second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use such a plurality of thermally conductive elements as taught by Bartley in the electrically and thermally conductive elements of Chao because according to Bartley these features increase the thermal conductivity through the semiconductor die (paragraph [0101]) and so would be useful to further remove heat in the assembly of Chao.

Regarding claim 2, Chao in view of Bartley teaches the semiconductor die assembly of claim 1, further comprising: a plurality of electrically conductive elements (325 of Chao or 506 and/or 510 of Bartley) disposed between the first and second semiconductor dies, the plurality of electrically conductive elements are aligned with a plurality of through-silicon vias (Chao 323 or 530 of Bartley) of the first semiconductor die wherein the first thermal path includes the plurality of electrically conductive elements (Chao paragraph [0047]). 

Regarding claim 3, Chao in view of Bartley teaches the semiconductor die assembly of claim 2, wherein: the thermally conductive elements (512 and/or 514) are positioned interstitially between the electrically conductive elements (512 and 514 are arranged between elements 510); and-18- 10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USthe thermally conductive elements are not electrically coupled to the through-silicon vias (512 and 514 are isolated from the dies paragraph [0101] and so are isolated to the vias attached to 510).  

Regarding claim 4, Chao in view of Bartley teaches both the thermally conductive elements and the electrically conductive elements include pillars, columns, studs, bumps, or a combination thereof (Chao paragraph [0045] or Bartley paragraph [0103]).  

Regarding claim 9, Chao in view of Bartley teaches the semiconductor die assembly of claim 8, wherein the plurality of thermally conductive elements is a first plurality of thermally conductive elements, and wherein the stack comprising the plurality of memory dies further includes: a second plurality of thermally conductive elements (Bartley 512 and/or 514 and 532 therebetween in between the memory dies) extending between the memory dies, the second plurality of thermally conductive elements positioned interstitially between the first plurality of electrically conductive elements (512 and 514 are arranged between elements 510), and electrically isolated from plurality of through-silicon vias, wherein the first thermal path has the stack with the second plurality of thermally conductive elements and the first plurality of electrically conductive elements (512 and 514 are isolated from the dies paragraph [0101] and so are isolated to the vias attached to 510).  

Regarding claim 10, Chao in view of Bartley teaches semiconductor die assembly of claim 1, where the second semiconductor die includes a plurality of through-silicon vias (323 or Chao, Fog. 3B, paragraph [0045]). 
Chao does not specify the plurality of through-silicon vias are configured to electrically couple the second semiconductor die with higher level circuitry external to the second semiconductor die.  
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. configured to electrically couple the second semiconductor die with higher level circuitry external to the second semiconductor die): The limitation describes purpose, function, operation, or intent-of-use the through-silicon vias. However, the claim does not disclose a sufficient structure which supports the function. Since Chao in view of Bartley shows an identical structure as claimed, namely through-silicon vias, the Examiner submits that the through-silicon vias are capable of producing the claimed results.

Regarding claim 12, Chao teaches in Fig. 3B with associated text, referring to Fig. 3B unless otherwise specified, a semiconductor die assembly, comprising: 
a stack of first semiconductor dies (330 and 370) (paragraph [0046]); 
a second semiconductor die 320 carrying the stack of first semiconductor dies, wherein the second semiconductor die includes a peripheral portion extending laterally outward beyond at least one side of the stack of first semiconductor dies (Fig. 3B), and wherein the-20- 10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USstack of first semiconductor dies defines a first thermal path that transfers heat away from the second semiconductor die (thermal path through 335 and 367 of 330 and 370 paragraph [0047]); 
a thermal transfer feature (340 and/or 380) at the peripheral portion of the second semiconductor die, wherein the thermal transfer feature defines a second thermal path that transfers heat away from the second semiconductor die, the second thermal path being separate from the first thermal path (Fig. 3B, paragraph [0047]); and 
a thermally conductive casing (347 and/or 350)  in contact with the thermal transfer feature, wherein the thermally conductive casing is in thermal communication with the thermal transfer feature (Fig. 3B, paragraph [0047]),  
an underfill material 327 disposed over the second semiconductor die, the underfill material extending between the first semiconductor die and the second semiconductor die, the underfill material adhering the thermal transfer feature to the peripheral portion of the second semiconductor die (Claim 1, lines 10-16).
	Arvelo does not specify a plurality of thermally conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements, however Arvelo does teach a plurality of thermally conductive elements 325 disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, wherein the first thermal path includes the plurality of thermally conductive elements (paragraph [0047]).
	Bartley discloses in Figs. 16 and 17 a plurality of thermally conductive elements (508 and bumps 532 therebetween) disposed between the stack of first semiconductor dies and the second semiconductor die (semiconductor die above lowest semiconductor die) (Figs. 16 and 17, paragraph [0103]) and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies (paragraphs [0100] and [0101]) so that by including such a plurality of thermally conductive elements in the electrically thermally conductive elements of Chao the resulting device would comprise a plurality of thermally conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die and extending from the stack of first semiconductor dies to the second semiconductor die, the thermally conductive elements being electrically isolated from the stack of first semiconductor dies and the second semiconductor dies, wherein the first thermal path includes the plurality of thermally conductive elements.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use such a plurality of thermally conductive elements as taught by Bartley in the electrically and thermally conductive elements of Chao because according to Bartley these features increase the thermal conductivity through the semiconductor die (paragraph [0101]) and so would be useful to further remove heat in the assembly of Chao.

Regarding claim 13, Chao in view of Bartley teaches the semiconductor die assembly of claim 12, further comprising: a plurality of electrically conductive elements disposed between the stack of first semiconductor dies and the second semiconductor die (325 of Arvelo or 506 and/or 510 of Bartley), aligned with a plurality of through-silicon vias (323 of Chao or 530 of Bartley) of a bottommost one of the first semiconductor dies of the stack, wherein the first thermal path includes the plurality of electrically conductive elements (Chao paragraph [0047]).

Regarding claim 14, Chao in view of Bartley teaches the thermally conductive elements (512 and/or 514 of Bartley) are positioned interstitially between the electrically conductive elements (512 and 514 are arranged between elements 510); and the thermally conductive elements are electrically isolated from the through-silicon vias (512 and 514 are isolated from the dies paragraph [0101] and so are isolated to the vias attached to 510).

Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Bartley and further in view of Arvelo et. Al. (US 20100019377 A1 hereinafter Arvelo).

Regarding claim 6, Chao in view of Bartley teaches  a thermally conductive casing (347 and/or 350) in contact with the thermal transfer feature (Fig. 3B), wherein the thermally conductive casing extends at least partially around the first and second semiconductor dies (Fig. 5A).  
Chao does not specify the thermally conductive casing extends at least partially around the first and second semiconductor dies.
	Arvelo discloses in Fig. 5A with associated text a thermally conductive casing (350 and 500) similar to that of Chao that extends at least partially around first 210 and second 201 semiconductor dies (Fig. 5A, paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a thermally conductive casing similar to that taught by Bartley in the device of Arvelo because according to Arvelo such as a cooling cap, is positioned in thermal communication with the TIM 350 and forms an exterior appearance of the die stack 200 (paragraph [0101]).

Regarding claim 7, Chao in view of Bertley and Arvelo teaches the thermally conductive casing includes a cavity configured to receive at least a portion of the first and second semiconductor dies (Fig. 5A).  

Regarding claim 8, Chao in view of Bartley teaches the semiconductor die assembly of claim 1, wherein: the first semiconductor die is one of a plurality of dies (330 and 370 of Chao) arranged in a stack (Fig. 3B paragraph [0045]), wherein the dies are electrically coupled to one another by a plurality of through-silicon vias (335 and 367) included in each memory die and a first plurality of electrically conductive elements 365 disposed between the memory dies (Fig. 3B, paragraph [0045]); and 
the second semiconductor die is a logic die (GPU for example paragraph [0026]), wherein: -19-10829-9070.USO4/148715886.1Attorney Docket No. 010829-9070.US04Client Ref No. 2011-0579.03/USthe stack including the plurality of dies is electrically coupled to the logic die by a second plurality of electrically conductive elements (325 of Chao or 506 and/or 510 of Bartley) disposed between the stack and the logic die (Chao paragraph [0047]). 
Chao does not specify the plurality of dies are a plurality of memory dies.  
Arvelo teaches in Fig. 6 with associated text a plurality of dies (210 and 250) similar to those of Chao that are a plurality of memory dies (paragraph [0029])
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make the plurality of dies of Chao to be a plurality of memory dies as taught by Arvelo because according to Arvelo such an arrangement allows he operations performed by the first component 201 may include computational operations related to the operation of the computing environment. Concurrently, the one or more second components 210, 220, 230 and 240 may include an additional processor and/or a memory unit, including at least one of a static random access memory (SRAM) and a dynamic random access memory (DRAM) (paragraph [0029]).

Regarding claim 11, Chao teaches the semiconductor die assembly of claim 1, wherein the second semiconductor die is a logic die (GPU for example paragraph [0026]).
Chao does not specify the second semiconductor die is generating a first power density at the peripheral portion during operation, the first power density greater than a second power density that the logic die generates in a medial portion of the logic die (paragraph [0032]).  
Arvelo teaches a second semiconductor die 201 similar to that of Chao generates a first power density (density forming hot spot) at the peripheral portion during operation, the first power density greater than a second power density that the logic die generates in a medial portion (non-hot spot) of the logic die (paragraph [0032]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the second semiconductor die of Chao to generate a first power density at the peripheral portion during operation, the first power density greater than a second power density that the logic die generates in a medial portion of the logic die as taught by Arvelo because according to Arvelo such an arrangement allows the lid 500 and the protrusions 501 may be particularly positioned to remove heat from those particular portions of the first and second components 201 and 210-240 that form the hot spot (Arvelo paragraph [0032]) so that similaraly the thermal transfers of Chao in could correspond to particular hot spots at the peripheral portion of the second die of Chao.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 and 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897